  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 1 of 24


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  ROBIN BARNEY,                                  )
                                                 )
            Plaintiff,                           )
                                                 )
            v.                                   )   Case No. 3:17-CV-616 JD
                                                 )
  ZIMMER BIOMET HOLDINGS, INC.,                  )
                                                 )
            Defendant.                           )

                                    OPINION AND ORDER

       This is an employment discrimination case arising out of Plaintiff Robin Barney’s

resignation from her post as a Senior Vice President for Defendant Zimmer Biomet Holdings

(“Zimmer”). Based on several events that occurred shortly before and after her resignation, Ms.

Barney filed a lawsuit, claiming that Zimmer discriminated against her because she was a

woman by ordering her to commit illegal acts, threatening to fire her if she refused, forcing her

resignation, and then denying her severance benefits. On July 11, 2017, Ms. Barney filed a

charge of gender discrimination with the EEOC based on being constructively discharged and

Zimmer withholding substantial severance pay and benefits. She then filed this suit on August

11, 2017.

  I.   Procedural Background

       This case has a long procedural history, some of which is helpful to repeat here. Based on

several events that occurred shortly before and after her resignation, Barney filed a lawsuit,

alleging sex discrimination, breach of contract, and constructive discharge. In this suit, Ms.

Barney filed three amended complaints [DE 1; 16; 27] and Zimmer filed a partial motion to

dismiss seeking dismissal of Ms. Barney’s contract and constructive discharge claims made in


                                                 1
     USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 2 of 24


the Third Amended Complaint. [DE 30]. This Court granted Zimmer’s partial motion to dismiss

and, specifically, granted the motion to dismiss Ms. Barney’s breach of contract claims and

constructive discharge claim. [DE 67]. Shortly after the Court’s decision, Ms. Barney moved to

amend or correct her complaint in a Fourth Amended Complaint filed on December 6, 2018. [DE

69-1]. The magistrate judge denied in part Ms. Barney’s motion for leave to file the proposed

and updated constructive discharge claim as part of her Fourth Amended Complaint. [DE 80].

Shortly thereafter, Ms. Barney filed an objection to the magistrate judge’s decision [DE 82], but

two weeks later she withdrew it. [DE 83].

           On May 2, 2019, Ms. Barney filed a new complaint in Marion Superior Court, Indiana,

asserting the same constructive discharge claim the Court had dismissed in this case—Barney I.

Zimmer subsequently removed the state complaint to the U.S. District Court for the Southern

District of Indiana, thereby opening a new case in the federal system—Barney II. 1 Zimmer then

moved to transfer the case to the Northern District of Indiana, where Barney I was pending

before this Court. [DE 12 in Barney II]. On August 26, 2019, Barney I and Barney II were

consolidated without objection. Zimmer then filed a motion to dismiss Ms. Barney’s First

Amended Complaint from Barney II, again seeking dismissal of her constructive discharge

claim. [DE 98].

           In its previous order [DE 118], this Court found that since Ms. Barney failed to appeal or

seek reconsideration of the denial of her motion to amend the constructive discharge claim

decision by the magistrate judge, she was precluded from seeking review of the claim a second

time. Ms. Barney had an opportunity to seek this Court’s review of the magistrate judge’s

decision but withdrew her objection and thus her opportunity for review before filing the



1
    The case number for Barney II is 3:19-cv-00546.

                                                      2
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 3 of 24


constructive discharge claim in state court. [DE 82]. The Court explained that Ms. Barney’s

litigation decision to withdraw her objection to the magistrate judge’s order and pursue her claim

in another forum did not create good cause for this Court to review the amended complaint

again. See Arrigo v. Link, 836 F.3d 787, 798 (7th Cir. 2016). When withdrawing her objection to

the magistrate judge’s decision, Ms. Barney stated that she was electing “not to pursue her

objection to the Magistrate Judge’s Order [Dkt. 82] and has further elected to proceed in this

case with the Third Amended Complaint as the operative complaint.” [DE 83 at 2]. At that point,

Ms. Barney committed to her theory of the case and the Court dismissed her First Amended

Complaint in Barney II alleging constructive discharge.

       Now before the Court is the Defendant’s Motion for Summary Judgment [DE 130] and

supporting memorandum [DE 131], both filed on October 27, 2020 in which it seeks dismissal of

Ms. Barney’s Title VII and EPA claims. For the following reasons, the motion for summary

judgement is granted.

 II.   Factual Background

       In 2007, Ms. Barney became the Senior Vice President of Operations at Biomet,

reporting directly to Biomet’s CEO. Ms. Barney’s employment at Biomet was governed by an

agreement which provided for the payment of enhanced severance benefits if her employment

was terminated without “Cause” or if she resigned for “Good Reason” within twenty-four

months of a “Change in Control” or “CIC” (a change in the ownership of Biomet). In 2014,

Biomet and Zimmer announced they were merging, and that Ms. Barney would be one of three

females on its twelve-member Operating Committee. [DE 136 at 2]. Once the companies

formally merged, Ms. Barney became Senior Vice President of Global Operations and Logistics,

reporting directly to Zimmer’s CEO, David Dvorak. As a part of the merger, top executives such

                                                3
    USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 4 of 24


as Ms. Barney were offered jobs with Zimmer and received a one-time restricted stock unit

award equivalent to the Biomet CIC cash severance payment that would inure two years after the

merger in July of 2017. 2 Under this agreement and her new agreement with Zimmer in 2014, Ms.

Barney was only entitled to these benefits if she resigned for “Good Reason” and executed a

release after two years following the merger. Neither party claims that Ms. Barney resigned for

“Good Reason” as defined by the Biomet CIC Agreement. Ms. Barney was also eligible for

severance benefits if she met the requirements under Zimmer’s Restated Severance Plan. [DE

133-37 at 675]. Of the executives who made the switch from Biomet to Zimmer, six were male

and one (Ms. Barney) was female. Ms. Barney’s acceptance of the new position at Zimmer was

described as “the biggest get” as she was someone who was viewed as “royalty” in the healthcare

and medical device field. [Ex. E, Fisher Dep. 84:21-85:13].

        In her new role, Ms. Barney was responsible for supply chain, operations, and logistics,

including manufacturing, distribution, procurement, and planning at all Zimmer sites. [DE 132 at

4]. Ms. Barney and Dave Kunz, Senior VP of Global Quality, Regulatory, and Clinical Affairs,

were responsible for bringing new products to plants in addition to producing and shipping

product manufactured by Zimmer. On Monday, September 12, 2016, the FDA arrived

unannounced at the Zimmer North Campus for an audit of the manufacturing site. Although

FDA audits are not unusual and are expected on a somewhat biannual basis, Ms. Barney testified

that this audit was intense, all consuming, and adversarial. [Ex. 10, Barney Dep. 441:6-19]. As a

result of the audit, Mr. Kunz placed a shipment hold on all products coming from the Zimmer



2
  Ms. Barney’s employment offer from Mr. Dvorak explicitly states the following: “[Y]ou must waive your right to
the cash severance benefits to which you would have been entitled under the Biomet CIC Agreement in the event
you terminate your employment during the two years following transaction close for Good Reason (as defined in the
Biomet CIC Agreement) . . . .” [DE 132-4 at 4]. The offer letter explained that Ms. Barney would receive a one-time
award approximately equivalent to the value of the CIC cash severance payment provided in the Biomet CIC
Agreement two years after the merger contingent upon her continued employment.

                                                         4
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 5 of 24


North Campus, which impacted products manufactured elsewhere. [Ex. G, Kunz Dep. 41:11-

42:24]. Thus, the FDA audit caused supply problems, which also resulted in creating severe sales

issues for Zimmer. [Ex. D, Barney Dep. 320:4-19, 445:8-13]. Ms. Barney provided frequent

updates to the Operating Committee about these issues and key performance indices related to

manufacturing.

       During this time period, Ms. Barney’s relationship with Mr. Dvorak, the CEO,

deteriorated. Prior to this point, Ms. Barney had already recognized that she was not a part of an

“inner circle” of male executives with whom Mr. Dvorak met with regularly. [Ex. 10, Barney

Dep. 232:20-233:18]. Ms. Barney testified that Mr. Dvorak regularly made demeaning

comments towards her during the Operating Committee meetings such as offering to provide her

with private tutoring so that she could better understand business strategy. [Id. at 406:16-407:11].

He did this even though Ms. Barney was extremely well-respected in her field and was described

as tough, having a lot of swagger, knowing her business, and providing “great input into the

senior meetings.” [Ex. E, Fisher Dep. 197:6-17]. Mr. Terry Martin, the Senior Director of

Facilities and Maintenance, also testified to attending two meetings with Ms. Barney and Mr.

Dvorak where he observed Mr. Dvorak become unhappy and aggressive with Ms. Barney after

she challenged him. [Ex. F, Martin Dep. 190:22-192:1-12]. Mr. Martin related that he felt

uncomfortable in the meetings but never confronted Mr. Dvorak about his treatment of Ms.

Barney. [Id. at 192:1-12]. Mr. Martin also testified that the Zimmer side of the newly merged

Zimmer-Biomet organization was not culturally prepared for a woman to be in Ms. Barney’s

position, especially within the Operations group. [Id. at 65:5-15; 95:10-15; 223:10-227:17].

       During the week of October 11, 2016, as the FDA audit continued, Mr. Kunz informed

Mr. Dvorak that he was planning to terminate two employees due to performance issues. [Ex. 12,



                                                 5
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 6 of 24


Kunz Dep. 49:5-52:11]. Ms. Barney felt pressure from Mr. Dvorak to make organizational

changes within her department, which she understood to mean that he wanted her to fire some of

her employees. [Ex. D, Barney Dep. 365:3-16, 453:17-454:18]. Over the next week, Ms. Barney

was under increased pressure from a variety of sources. By October 14, Ms. Barney had to miss

an Operating Committee meeting due to being physically ill from anxiety and lack of sleep. [Ex.

E, Fisher Dep. 157:2-11]. During this same week, Daniel Florin, CFO of Zimmer, communicated

to Ms. Barney that she needed to come up with a good story for investors to explain the sales

shortfalls on the upcoming shareholders’ call. [Ex. D, Barney Dep. 414:5-418:18]. It was Ms.

Barney’s understanding that the CEO and CFO did not want to communicate to the shareholders

about Zimmer’s production shut down or the persistent supply chain issues. [Id. at 66:21-67:11].

Ms. Barney testified that she refused to come up with a story. On October 26, Ms. Barney

provided proposed organizational changes that did not include terminations to Mr. Dvorak, but

he did not view her proposal to be sufficient in making the necessary changes he required.

       On October 28, 2016, Mr. Dvorak directly asked Ms. Barney to terminate two employees

within her organization. [Ex. D, Barney Dep. 75:19-76:9, 76:19-79:1]. Ms. Barney

communicated to him that she refused to fire employees who did not warrant termination and

stated that “the only head you have left to get is mine.” [Id. at 367:13-23]. Ms. Barney testified

that Mr. Dvorak was furious, told her that this was unacceptable, and that he wanted more from

her. It was following this conversation that Ms. Barney drafted her resignation email. She

testified that she felt she was being asked to do things that were unethical, immoral, and illegal.

[Id. at 428:17-432:5; DE 133-27]. Since the shareholder meeting was scheduled for the following

week, Ms. Barney felt she had no choice and that she had to take immediate action. [Ex. D,

Barney Dep. 55:7-20].



                                                 6
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 7 of 24


       Later that morning, Ms. Barney sent her resignation email to employees in the HR

department, Jack Heeter and Bill Fisher. [DE 133-27]. In the email Ms. Barney states the

following, “Effective November 11, 2016 (or sooner if you choose), I will resign from Zimmer

Biomet. I feel that this action on my part is necessary and the right thing to do for the company.”

[Id.]. Ms. Barney testified that she sent the email to HR instead of to Mr. Dvorak, in order to give

them time to reach out and ask her to stay or to negotiate an exit deal. [Ex. D, Barney Dep.

458:5-23]. Instead of reaching out to her, Mr. Fisher immediately communicated her resignation

to Mr. Dvorak. [Ex. E, Fisher Dep. 88:16-89:4]. Mr. Fisher testified that he was shocked Ms.

Barney resigned as she was approaching two significant payment dates—the Biomet CIC payout

and retirement eligibility. [Id. at 80:2-82:25]. Moreover, under Zimmer’s Restated Severance

Plan, Ms. Barney was not eligible for a severance package. Employees, such as Ms. Barney,

were not eligible to receive severance benefits unless they (1) were notified in writing that their

employment was terminated; (2) signed the general release within the time period specified; (3)

executed a confidentiality, intellectual property, non-competition and/or non-solicitation

agreement; and (4) worked through the scheduled termination date. [DE 133-37 at 6675-76].

These benefits represented a significant amount of money for Ms. Barney—the restricted stock

units amounted to two years of base salary pay and two years of bonus at 100% of earn out,

which would have become available to Ms. Barney in July of 2017 (in about eight months). [Ex.

E, Fisher Dep. 81:14-82:14]. Ms. Barney was also only six months away from being able to

retire and take the stock options with her. [Id. at 82:15-25]. Following her resignation, Mr. Fisher

and Mr. Heeter confirmed that she would not receive her Biomet CIC benefits or a Zimmer

severance package. Neither reached out to Ms. Barney to discuss this with her.




                                                 7
    USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 8 of 24


        Mr. Dvorak also did not reach out to Ms. Barney immediately but instead accepted her

resignation on November 1, 2016, the day after the shareholder call. [DE 136-11]. During the

earnings call, neither Mr. Dvorak nor Mr. Florin told the shareholders about the production shut

down due to the FDA audit. 3 Zimmer also provided the FDA with a list of employees who were

let go due to necessary changes that were being made as a result of the audit and Zimmer noted

on it that Ms. Barney “ceased to serve in this position on November 2, 2016 and she has left the

company.” [DE 136-14; 132-22 at 3]. Her resignation was listed as one of the “management

changes [that] have been implemented by Zimmer Biomet to address Quality Management

System performance issues noted at the Warsaw North Campus, along with underlying quality

culture issues now recognized.” [DE 132-22 at 3].

        Following her resignation, Zimmer did not pay Ms. Barney severance benefits pursuant

to the agreements she had in place because she had resigned and left the company before she

could access her restricted stock units. Notably, Mr. Fisher testified that an employee who

voluntarily resigns is not entitled to severance benefits under the company’s Severance Plan. [DE

133-37 at 675-76]. Ms. Barney argues that five of seven former Biomet executives received CIC

severance and she was one of two who did not. On November 28, 2016, Ms. Barney sent a letter

to Mr. Dvorak stating the following: “I believe that my employment with the company was

effectively terminated by the company, without cause, and that I am entitled to the value of my

Biomet CIC payout.” [DE 132-23]. Ms. Barney also claims that two former Biomet executives,

Stuart Kleopfer and Wil Boren, received some form of payment or severance when they left

Zimmer. [DE 136 at 25].



3
  On December 2, 2016, shareholders filed a securities class action against Zimmer and individual named defendants
including Mr. Dvorak and Mr. Florin. As a result of the suit, Zimmer offered up to $50 million to pay class
members’ claims, which was approved on May 21, 2020. [DE 251].

                                                        8
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 9 of 24


       Ms. Barney later filed this suit against Zimmer. She argues that she was constructively

discharged from her position, and no one at the company tried to get her to stay, tried to help her

become eligible for additional benefits, or offered to help her exit from the company so she could

receive severance benefits. She initially asserted numerous claims in her Complaint, but only her

Title VII and Equal Pay Act claims remain.

III.   Summary Judgment Standard of Review

       On summary judgment, the moving party bears the burden of demonstrating that there “is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). So, the Court must construe all facts in the light most favorable to the

nonmoving party, making all legitimate inferences and resolving all doubts in its favor. Cung

Hnin v. TOA, LLC, 751 F.3d 499 (7th Cir. 2014). A “material” fact is one the substantive law

identifies as impacting the outcome of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). When there is a genuine issue as to any such material fact and a reasonable jury

could return a verdict in favor of the nonmoving party, summary judgment is inappropriate. Id.

Conversely, where a factual record exists that would not allow a rational jury to find for the

nonmovant, there is no genuine issue of fact for trial and summary judgment is appropriate.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Bank of

Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)).

       Though the Court must construe the facts in the light most favorable to the non-moving

party, she cannot simply rest on the allegations or denials contained in her pleadings: she must

present sufficient evidence to show the existence of each element of her case on which she will

bear the burden at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If the plaintiff is

unable to satisfy the legal requirements necessary to establish his or her case, summary judgment

                                                  9
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 10 of 24


is not only appropriate, but mandated. See Celotex, 477 U.S. at 322; Ziliak v. AstraZeneca LP,

324 F.3d 518, 520 (7th Cir. 2003). Further, a failure to prove one essential element “necessarily

renders all other facts immaterial.” Celotex, 477 U.S. at 323.

IV.     DISCUSSION

            A. Barney’s Title VII Claim

        “Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended,

prohibits employment discrimination on the basis of race, color, religion, sex, or national origin.”

Ricci v. DeStefano, 557 U.S. 557, 577 (2009). “At the summary-judgment stage, the proper

question is ‘whether the evidence would permit a reasonable factfinder to conclude that the

plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the [plaintiff’s]

discharge or other adverse employment action.’” Ferrill v. Oak Creek-Franklin Joint Sch. Dist.,

860 F.3d 494, 499 (7th Cir. 2017) (quoting Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th

Cir. 2016)) (alteration in original).

        When reviewing discrimination claims, the Court recognizes that the McDonnell Douglas

framework analysis is no longer required and is now viewed simply as one way to organize and

present a claim of discrimination. The Seventh Circuit has stated that plaintiffs do not have to

“rely on the McDonnell Douglas method to carry that burden; she may well have other ‘direct or

circumstantial evidence that supports an inference of intentional discrimination.’” Joll v.

Valparaiso Cmty. Sch., 953 F.3d 923, 929 (7th Cir. 2020) (citation omitted). Instead, plaintiffs

may point to “ambiguous or suggestive comments or conduct; better treatment of people

similarly situated but for the protected characteristic; and dishonest employer justifications for

disparate treatment.” Joll, 953 F.3d at 929. And as the Seventh Circuit has recognized, “[f]ew

discrimination cases are so straightforward—indeed they are often factually complex and require


                                                   10
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 11 of 24


sifting through ambiguous pieces of evidence.” Ortiz, 834 F.3d at 765. With a Title VII claim,

the “fundamental question at the summary judgment stage is simply whether a reasonable jury

could find prohibited discrimination.” Bass v. Joliet Pub. Sch. Dist. No. 86, 746 F.3d 835, 840

(7th Cir. 2014).

       Ms. Barney has alleged that Zimmer discriminated against her on the basis of her gender

when it forced her resignation, and then denied her severance benefits. Notably, Ms. Barney does

not rely on the McDonnell Douglas framework to make her gender discrimination argument. But

since the Defendants addressed the elements of the framework in their brief, the Court will

address the elements as well. [DE 132 at 14-17]. Under this framework, the plaintiff carries the

initial burden of establishing a prima facie case of employment discrimination, which can be

accomplished by setting forth evidence that (1) she is a member of a protected class, (2) her job

performance met the employer’s legitimate expectations, (3) she suffered an adverse

employment action, and (4) another similarly situated individual who was not in the protected

class was treated more favorably than the plaintiff. McKinney v. Office of Sheriff of Whitley Cty.,

866 F.3d 803, 807 (7th Cir. 2017). If established, this prima facie case creates a presumption of

discrimination, and the burden then shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its employment decision. Id. (quoting McDonnell Douglas, 411

U.S. at 802). If the employer does this, the burden shifts back to the plaintiff to produce evidence

that the stated reason is a mere pretext. Id. (quoting Coleman v. Donahoe, 667 F.3d 835, 845 (7th

Cir. 2012)).

       Thus, though the Court has structured its order in response to the defendants’ brief, which

still organizes its arguments utilizing the McDonell Douglas framework, it does not limit itself to

analyzing the claim within the framework by itself and considers all evidence presented by the



                                                 11
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 12 of 24


parties as directed in Ortiz. See also, Reymore v. Marian Univ., No. 1:16-cv-00102-SEB-DML,

2017 WL 4340352, at *8 (S.D. Ind. Sept. 29, 2017) (“[O]ur understanding is that a district court

need not limit itself to analyzing the evidence only according to the McDonnell Douglas

template, nor should it be bound by the formulaic foxtrot which has developed under that

framework.”). Thus, the Court analyzes the claim within the framework and considers the claim

in the context of all presented evidence as directed by Ortiz. The parties do not appear to

disagree on the first two elements of the framework (that Ms. Barney is in a protected class or

that there were any issues with her job performance), but they do disagree as to whether Ms.

Barney suffered an adverse employment action and whether similarly situated individuals at

Zimmer were treated more favorably than she was. Thus, the Court’s analysis will focus on those

two elements in addition to other evidence of discrimination identified by Ms. Barney.

           1. Whether Ms. Barney Suffered an Adverse Employment Action

       Ms. Barney argues that she suffered an adverse employment action in the form of

constructive discharge and that she need not allege egregious sex-based harassment to show

constructive discharge. [DE 136 at 18]. Ms. Barney asserts that constructive discharge occurs

where based on the employer’s actions, “the handwriting [was] on the wall and the axe was

about to fall.” Fischer v. Avanade, Inc., 519 F.3d 393, 409 (7th Cir. 2008). While the Court

previously addressed Ms. Barney’s state law claim of constructive discharge in its order

responding to the motion to dismiss [DE 67], she is advancing this claim under Title VII.

Unfortunately, for Ms. Barney, the claim has little success here. Ms. Barney alleges that she was

forced to resign because she would not mislead investors or inappropriately fire her employees.

But Ms. Barney provides no evidence to support her claim that she would have been fired had

she failed to meet these requests. And, even if Ms. Barney could support these allegations with



                                                12
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 13 of 24


sufficient evidence, she fails to provide any evidence connecting the constructive discharge to

her gender. Simply put, even if these demands were inappropriate there is nothing to suggest

they were motivated by her gender.

       “Constructive discharge, like actual discharge, is a materially adverse employment

action.” E.E.O.C. v. Univ. of Chicago Hosps., 276 F.3d 326, 331 (7th Cir. 2002). “But to be

actionable under Title VII the work conditions need to be more than merely intolerable—they

need to be intolerable in a discriminatory way.” Chambers v. Am. Trans Air, Inc., 17 F.3d 998,

1005 (7th Cir. 1994). “The central question is whether the employer would have taken the same

action had the employee been of a different [gender], all other conditions remaining the same.”

Togba v. Cty. of Cook, No. 98 C 5756, 2001 WL 1035215, at *6 (N.D. Ill. Sept. 6, 2001) (citing

Carson v. Bethlehem Steel Corp., 82 F.3d 157, 158 (7th Cir. 1996)). The Court’s focus is on

whether any of the incidents, and other supporting evidence, described by Ms. Barney could

support the reasonable inference that the alleged constructive discharge was based on gender

discrimination. The Court finds that the evidence does not support such an inference.

       Ms. Barney has provided evidence demonstrating that she was placed under significant

stress by leadership at Zimmer not only to implement organizational changes by firing

employees within her subdivision but also to provide a reason for the sales shortfall on the

upcoming investors call. The Court recognizes that Ms. Barney was placed under a significant

amount of stress due to these expectations from Zimmer leadership, but it does not find that

Zimmer’s actions against Ms. Barney were the result of her gender. Even if there was some

evidence of a “boys club” [Ex. F, Martin Dep. 172:18-173:8] and that Zimmer had a reputation

for being less female friendly than Biomet [Id. at 224:14-225:14], the Court does not find these

gender-related experiences to have a direct connection to Ms. Barney’s resignation. Nor does it



                                                13
    USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 14 of 24


find evidence demonstrating Ms. Barney’s imminent or inevitable termination. Instead, it seems

that the pressure placed on Ms. Barney by Zimmer leadership was related more to her position as

head of manufacturing than to her position as a woman. Only a person at Ms. Barney’s level

within manufacturing could have made the organizational changes desired by the CEO and could

have come up with an acceptable explanation for the sales shortfall for investors. And, while it

may seem as though Zimmer used the FDA audit to blame legacy Biomet executives for any

problems that occurred as many were let go during that time period, again, the animus there

would be based on previous employment at Biomet and not on gender. 4

        Finally, there is some evidence that Mr. Dvorak was treating Ms. Barney harshly in her

last few months with Zimmer. Ms. Barney testified that she was being excluded from meetings

between Mr. Dvorak and other male VPs, that he demeaned her in meetings, and that he was

quick to put down her ideas or questions. [Ex. 10, Barney Dep. 406:9-408:22]. Ms. Barney’s

perspective of Mr. Dvorak’s treatment of her was corroborated by Mr. Fisher with whom she

complained to in person. [Ex. E, Fisher Dep. 69:2-22]. Mr. Dvorak’s aggressive attitude towards

Ms. Barney was also corroborated by Mr. Martin who participated in two meetings where Mr.

Dvorak’s treatment of Ms. Barney made him uncomfortable. [Ex. F, Martin Dep. 190:15-197:8].

But the evidence does not demonstrate that Mr. Dvorak’s treatment of Ms. Barney was gender

based, as opposed to professional disagreements. And, even if so, such conduct is not sufficient

to constitute a hostile environment. See Patton v. Indianapolis Pub. Sch. Bd., 276 F.3d 334, 339

(7th Cir. 2002) (hostile work environment claim failed where employee alleged that her

supervisor “treated her in a rude, abrupt, and arrogant manner, ignored her work-related


4
 Mr. Martin testified that he believed legacy Zimmer managers were using the audit to blame legacy Biomet
executives for the problems in order to eliminate them. He noted that three legacy Biomet employees (Rex White,
Richard Castaneda, and Mikko Matero) were let go towards the beginning of the audit. [Ex. F, Martin Dep. 151:4-
152:21]. Ms. Barney was also a legacy Biomet employee.

                                                       14
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 15 of 24


suggestions and failed to keep her informed about changes at work”). Moreover, Ms. Barney’s

reasoning for her resignation is centered upon the investor call and Mr. Dvorak’s desire for her to

fire employees in her subdivision. But Mr. Kunz, Ms. Barney’s counterpart in operations, had

already fired several employees within his subdivision after receiving pressure from Mr. Dvorak

to make changes. Thus, there is no evidence demonstrating Mr. Dvorak’s actions towards Ms.

Barney on these fronts were because of her gender.

       The evidence does demonstrate that the culture was very male-dominant at Zimmer, or

significantly more so than it was at Biomet, but the evidence does not demonstrate this male-

dominated atmosphere drove Ms. Barney to resign. Even if Ms. Barney could establish that her

working conditions were intolerable because of the pressure from the CEO and CFO, she could

not demonstrate they were made intolerable because of her gender. Thus, the Court cannot

determine that a reasonable factfinder would conclude that Ms. Barney’s gender caused her

constructive discharge. The Court will address Ms. Barney’s severance argument in the next

section.

           2. Whether Similarly Situated Individuals Were Treated More Favorably

       Ms. Barney also argues that under both Title VII and the Equal Pay Act, she can show

that she was treated less favorably than similarly situated male employees when Zimmer denied

her severance pay. [DE 136 at 24]. “Similarly situated employees must be ‘directly comparable’

to the plaintiff ‘in all material respects,’ but they need not be identical in every conceivable

way.” Coleman, 667 F.3d at 846 (quotations and citations omitted). If the distinctions between

the plaintiff and the proposed comparators are not “so significant that they render the comparison

effectively useless,” the similarly situated requirement is satisfied. Humphries v. CBOCS West,

Inc., 474 F.3d 387, 405 (7th Cir. 2007). Normally a plaintiff must at least show that the


                                                  15
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 16 of 24


comparators (1) “dealt with the same supervisor,” (2) “were subject to the same standards,” and

(3) “engaged in similar conduct without such differentiating or mitigating circumstances as

would distinguish their conduct or the employer's treatment of them.” Gates v. Caterpillar, Inc.,

513 F.3d 680, 690 (7th Cir. 2008). Finally, the Supreme Court has stated that “precise

equivalence . . . between employees is not the ultimate question.” McDonald v. Santa Fe Trail

Transp. Co., 427 U.S. 273, 283 n.11 (1976). But the proposed comparator must be similar

enough to permit a reasonable juror to infer, in light of all the circumstances, that an

impermissible animus motivated the employer’s decision. Coleman, 667 F.3d at 841.

       Ms. Barney asserts that Zimmer treated similarly situated males more favorably,

especially regarding eligibility for receiving severance packages when leaving Zimmer. More

specifically, she argues that Stuart Kleopfer and Wil Boren both received severance packages

after indicating to the company that they were considering leaving. She claims that both

employees were disgruntled with their jobs and “raised their hands to leave” when Zimmer laid

out all the options in terms of what it could do for them as they were leaving the company. In

contrast, Ms. Barney asserts that when she was allegedly forced to resign, no one at Zimmer tried

to get her to stay, help her become eligible for additional benefits, or offered to exit her from the

company so that she could receive a severance package. In response, Zimmer argues that Ms.

Barney has not identified similarly situated male employees who were treated more favorably

than she was.

       Like Ms. Barney, Mr. Kleopfer directly reported to the CEO of Zimmer, he was a legacy

Biomet senior leader, and he also left the company before he could receive the CIC restricted

stock benefit. [DE 136-15; DE 136-3; Ex. E, Fisher Dep. 107:17-21]. Mr. Boren was also

another legacy Biomet employee who was offered a position as Vice President and General



                                                 16
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 17 of 24


Manager Innovative and Marketing Services and Solutions at Zimmer, although Mr. Boren’s

supervisor was not the CEO. [DE 132-40]. As former Biomet executives, both Mr. Kleopfer and

Mr. Boren were eligible for the same restricted stock benefit from the Biomet CIC Agreement as

Ms. Barney, and both left within two years of the merger. [DE 132-9 at 13]. Notably, they were

all subject to the same rules as defined in the Zimmer Severance Plan and the Biomet CIC

Agreement. [DE 133-37 at 2-3; Ex. E, Fisher Dep. 100:5-11]. But this is where the similarities

between the employees ends.

       Unlike Ms. Barney, Mr. Kleopfer communicated with Zimmer about potentially leaving

before officially resigning from his position. Mr. Fisher (SVP of Human Resources) testified that

it was Mr. Kleopfer who initiated his departure and not Zimmer. [Ex. E, Fisher Dep. 124:19-21].

But before resigning, Mr. Kleopfer met with Mr. Fisher to discuss his options and Mr. Fisher

personally tried to persuade him to stay at Zimmer. [Id. at 123-24]. Mr. Fisher prepared

information for Mr. Dvorak regarding the thresholds for Mr. Kleopfer’s bonus, integration

bonus, equity, and CIC severance payout levels. [Ex. E, Fisher Dep. 99:18-22]. Mr. Fisher also

sent Mr. Kleopfer a memorandum outlining Zimmer’s understanding of his transition plan which

assumed he would tender his official notice of resignation the next month. [DE 132-31].

Ultimately, Zimmer and Mr. Kleopfer reached an agreement where he delayed his resignation for

several months and he received approximately $600,000 in post-employment payments, which

Mr. Fisher testified was from his bonus and was not a severance payout. [Ex. E, Fisher Dep.

94:6-25].

       Similarly, Mr. Boren also met with Zimmer to communicate that he was unhappy in his

position and that his new role was not going well. [Id. at 183:7-22]. In response, Zimmer

immediately terminated Mr. Boren from his position. Zimmer classified his separation as a



                                               17
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 18 of 24


termination of employment “without cause” during the two-years following the merger, which

qualified him for CIC severance benefits. [Id. at 2]. HR representative Mr. Cultice also testified

that Mr. Boren’s separation from Zimmer was classified as involuntary without cause. [Ex. J,

Cultice Dep. 22:11-18]. Because Mr. Boren’s termination was “involuntary without cause,” he

was eligible for severance pay, which he received in the form of a lump sum payment of over

$1.1 million. [DE 132-42 at 6]. But Mr. Cultice testified that Mr. Boren received severance

pursuant to the Biomet CIC agreement rather than the Zimmer Severance Plan since he left

within two years of the merger being completed. [Ex. J, Cultice Dep. 26:11-16].

       When Ms. Barney officially resigned from Zimmer, she sent an email to HR employees

with “Resignation” in the subject line. [DE 132-3]. Notably, the content of the email was very

clear that Ms. Barney was giving her two weeks’ notice and was officially leaving Zimmer. In

the email Ms. Barney states the following:

       “Effective November 11, 2016 (or sooner if you choose), I will resign from Zimmer
       Biomet. I feel that this action on my part is necessary and the right thing to do for
       the company …. It has been an honor to work with the many talented and dedicated
       individuals that I have interacted with over nearly 10 years. Thank you for making
       me part of your family.”

[DE 133-27]. Her email cannot be read as one where she is “raising her hand” to leave or asking

for help in determining the best exit strategy. As Ms. Barney claims, despite being similarly

situated within Zimmer, no one in Human Resources, including Mr. Fisher, tried to persuade her

to stay longer. Ms. Barney argues that she specifically sent her resignation to Mr. Fisher and not

to Mr. Dvorak, the CEO, in order to provide him with the opportunity to reach out and try to get

her to stay. [Ex. D, Barney Dep. 458:6-23]. But her email does not communicate the concept that

Ms. Barney is possibly leaving or thinking about leaving or asking for help in leaving with a

package, instead it very clearly states she is resigning and gives her two weeks’ notice. [DE 132-



                                                18
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 19 of 24


3]. The Zimmer Severance Plan states that employees are not eligible to receive severance

benefits if there is a “[v]oluntary termination of employment or retirement, or resignation of

employment before a job-end date that has been specified by the Company.” [DE 133-37 at 3].

Moreover, Ms. Barney’s resignation came within the two years following the merger of Biomet

and Zimmer, which also left her ineligible for severance benefits under the Biomet CIC

Agreement. [DE 132-4 at 4].

       While Mr. Kleopfer’s and Mr. Boren’s roles were somewhat comparable to Ms. Barney’s

role within Zimmer, their conduct when considering and communicating with the company that

they were prepared to leave was significantly different. The problem with Ms. Barney’s reliance

on these two men as comparators is that they left their employment with Zimmer in a very

different manner than she did. The distinction in how they initiated their exit from Zimmer and

how they ultimately did leave Zimmer is significant given that it explains the different severance

or exit packages (or lack thereof) they each received from Zimmer. See Barbera v. Pearson

Educ., Inc., No. 1:16-cv-2533-JMS-DML, 2017 WL 6616586, at *9 (S.D. Ind. Dec. 28, 2017),

aff'd, 906 F.3d 621 (7th Cir. 2018). Thus, a major “differentiating or mitigating circumstance”

distinguished Zimmer’s treatment of individuals who immediately resigned from Zimmer like

Ms. Barney as compared to other individuals who were terminated like Mr. Boren or who

negotiated an exit package like Mr. Kleopfer. Ms. Barney’s immediate resignation from Zimmer

constitutes a differentiating circumstance such that her identified comparators are not similarly

situated to her. Moreover, Ms. Barney failed to identify any male co-worker who immediately

resigned from Zimmer and also received a severance package.

       When considering all the evidence, the Court does not find that either Mr. Kleopfer or

Mr. Boren were similarly situated or treated more favorably than Ms. Barney. McDonald, 427



                                                19
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 20 of 24


U.S. at 283 n.11 (quoting McDonnell Douglas, 411 U.S. at 804). Under the Zimmer Severance

Plan, an employee who resigns is not eligible for severance benefits. Mr. Kleopfer and Mr.

Boren were not treated more favorably than Ms. Barney—they simply did not outright resign and

thus the policies regarding resignations did not apply to them.

           3. Considering the Evidence of Discrimination under Ortiz

       Finally, even considering Ms. Barney’s arguments outside the confines of the McDonnell

Douglas framework and the similarly situated co-worker analysis, when viewing the evidence in

the light most favorable to Ms. Barney, she has not offered evidence that, when viewed as a

whole, permits an inference of discrimination. See Ortiz v. Werner Enters., Inc., 834 F.3d 760,

765 (7th Cir. 2016). Simply put, Ms. Barney has offered no evidence that her gender had

anything to do with her alleged constructive discharge or the denial of her severance package.

And, even if Ms. Barney was right that Zimmer or at least the employees in the HR department

made no effort to get her to stay longer, nothing suggests that this was a result of her sex, which

is the relevant question. See Owens v. Old Wisconsin Sausage Co., Inc., 870 F.3d 662, 667 (7th

Cir. 2017). Ms. Barney clearly stated that she did not include Mr. Dvorak on her resignation

email in order to give HR employees Mr. Fisher and Mr. Heeter an opportunity to reach out to

her. The facts do not suggest that either Mr. Fisher or Mr. Heeter had any animus towards Ms.

Barney, and, in fact, they seemed to be supportive of her when compared to other employees at

Zimmer. [DE 132-14]. Zimmer has clearly demonstrated that severance package decisions are

based on policy and Ms. Barney was unable to demonstrate otherwise. Accordingly, the Court

concludes that a reasonable jury could not infer that Zimmer treated similarly situated employees

more favorably than Ms. Barney nor that her termination, as well as the failure of human

resources to respond differently to her resignation, was based upon her gender.



                                                 20
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 21 of 24


       The Court finds that Ms. Barney has not presented evidence from which a jury could find

that she was constructively discharged because of her sex as she claims. She also has not offered

evidence from which the jury could find that Zimmer’s explanation for not providing her with

severance was based on her gender or that Zimmer treated comparable male co-workers more

favorably than her. When viewing the evidence collectively, Ortiz, 834 F.3d at 765, it fails to

point to Ms. Barney’s sex as the reason for her alleged constructive discharge and denial of

severance. “To avoid Title VII sex-discrimination liability, [the Defendant] did not need to make

wise or even generally fair decisions, so long as it did not discriminate on the basis of sex.”

Barbera v. Pearson Educ., Inc., 906 F.3d 621, 630 (7th Cir. 2018). The Court finds that to be the

case here, Ms. Barney cannot demonstrate that her treatment was discrimination on the basis of

sex. Accordingly, the Court must grant Zimmer’s motion for summary judgment on Ms.

Barney’s Title VII claim.

           B. Ms. Barney’s Equal Pay Claim

       Although Ms. Barney’s claims here are essentially identical—and she has treated them

identically—the Equal Pay Act (EPA) and Title VII present independent remedies, and Title

VII’s coverage of equal pay claims is broader than the EPA’s. Cullen v. Ind. Univ. Bd. of

Trustees, 338 F.3d 693, 703 (7th Cir. 2003) (citing Washington County v. Gunther, 452 U.S. 161,

178-80 (1981)). Thus, the Court will address Ms. Barney’s EPA claim separately. Ms. Barney’s

EPA claim is premised on her theory that similarly situated male executives were awarded

severance when she was denied it. The Equal Pay Act prohibits employers from paying

employees different wages based on gender. 29 U.S.C. § 206(d); Warren v. Solo Cup Co., 516

F.3d 627, 629 (7th Cir. 2008). To establish a prima facie case of wage discrimination under the

EPA, a plaintiff must show, by a preponderance of the evidence, that “(1) higher wages were

                                                 21
  USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 22 of 24


paid to a male employee, (2) for equal work requiring substantially similar skill, effort and

responsibilities, and (3) the work was performed under similar working conditions.” Id. No

proof of discriminatory intent is required. Id.; Cullen, 338 F.3d at 699.

       If Ms. Barney establishes a prima facie case, the burden then shifts to Zimmer to

establish one of four statutory defenses, “which kick in if the difference in pay is attributed to (i)

a seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity or

quality of production; or (iv) a differential based on any other factor other than sex.” Warren,

516 F.3d at 620; 29 U.S.C. § 206(d). The last exception is a “broad, ‘catch-all’ exception and

embraces an almost limitless number of factors, so long as they do not involve sex.” Warren, 516

F.3d at 620 (quoting Fallon v. Illinois, 882 F.2d 1206, 1211 (7th Cir.1989)). In other words, the

EPA establishes a rebuttable presumption of sex discrimination where an employee shows that

an employer pays members of one sex less than members of the opposite sex; and the employer

can rebut the presumption by offering a gender-neutral justification for doing so. Id. at 629. The

justification need not be a “good reason,” but it has to be bona fide and gender neutral – the

employer “cannot use a gender-neutral factor to avoid liability unless the factor is used and

applied in good faith.” Id. (quoting Fallon, 882 F.2d at 1211). Here, Zimmer relies on the fourth

factor and argues that any differential in severance benefits received by Ms. Barney and her

alleged comparators was based on factors other than gender.

       As the Court noted in the previous section, it does not recognize Mr. Kleopfer or Mr.

Boren to be male comparators to Ms. Barney. But even if the Court found them to be relevant

comparators to Ms. Barney, her EPA claim would still fail for the same reasons her Title VII

claim failed—she cannot demonstrate that the denial of severance was based on her gender. The

differences between Ms. Barney and these two men are related to how they left Zimmer, which



                                                  22
    USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 23 of 24


directly impacted what severance polices were applied to them and what benefits they received.

Ms. Barney officially resigned and was not asked to stay on at Zimmer. Mr. Kleopfer indicated

that he was planning to leave Zimmer and HR employees worked with him to delay his official

resignation by several months. Mr. Boren also indicated that he was planning to leave Zimmer

and the company let him go immediately. Zimmer’s severance policy addresses each of these

circumstances and when providing severance is allowed in each instance. 5 Even Mr. Fisher, who

spoke very highly of Ms. Barney, stated that she was treated 100% consistently with company

policy. [Ex. E, Fisher Dep. 197:18-21]. Mr. Fisher and Mr. Cultice reviewed the provisions of

Ms. Barney’s Employment Agreement, which specifically stated that she would waive her right

to cash severance benefits which she was entitled to under the Biomet CIC Agreement if she

terminated her employment during the two years following the merger. [DE 136-16; 132-4].

Thus, under both companies’ policies, she was not eligible for severance benefits.

         Ms. Barney has provided no evidence of another male employee, similarly situated to her,

who immediately resigned and also received a severance package. Moreover, Zimmer has put

forth evidence that the difference in severance benefits was based on a factor other than sex;

specifically, the difference was based on how the employees left their employment with Zimmer.

Ms. Barney has not put forth evidence to place the facts surrounding that rationale in dispute.

Therefore, summary judgment is appropriate based on Zimmer’s affirmative defense of the

severance benefits being based on a “factor other than sex.” See 29 U.S.C. § 206(d)(1)(iv).




5
  In his deposition, Mr. Fisher agreed that a presentation was created demonstrating the “options for different forms
of payment to Mr. Kleopfer including considering a mutually agreed separation, or an involuntary termination, or a
retirement and various compensation that would flow from each of those decisions.” [Ex. E, Fisher Dep. 100:5-11].

                                                         23
 USDC IN/ND case 3:17-cv-00616-JD document 145 filed 07/29/21 page 24 of 24


 V.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Zimmer’s motion for summary judgment

as to Count I and Count II. The Clerk is DIRECTED to enter judgment in favor of the

Defendant.

       SO ORDERED.


       ENTERED: July 29, 2021




                                                   /s/ JON E. DEGUILIO
                                           Chief Judge
                                           United States District Court




                                             24
